Citation Nr: 0839470	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-40 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for hypertension, 
including as secondary to service-connected lumbosacral 
strain or adjustment disorder with depressed mood.

2. Whether the veteran filed a timely substantive appeal in 
the matter of entitlement to service connection for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to December 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision (hypertension) of the New York, New York 
Department of Veterans Affairs (VA) Regional Office (RO) and 
from a November 2005 rating decision (hepatitis C) of the 
Buffalo, New York RO.  The veterans claims file remains in 
the jurisdiction of the Buffalo RO.  In September 2007, a 
Travel Board hearing was held at the Newark, New Jersey RO 
before the undersigned.  A transcript of the hearing is of 
record.  The case was before the Board in January 2008 when 
it was remanded for further development, to include initial 
RO review of evidence submitted by the veteran without a 
waiver of RO initial consideration of such evidence.

A July 2006 statement from the veteran raises the issue of 
service connection for a left foot condition.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The issue of timeliness of a substantive appeal in the matter 
of service connection for hepatitis C is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any further action on his part 
is required.


FINDING OF FACT

The veteran's hypertension was not manifested in service or 
in his first postservice year and is not shown to be related 
to his service or to have been caused or aggravated by his 
service-connected lumbosacral strain or adjustment disorder 
with depressed mood.


CONCLUSION OF LAW

Service connection for hypertension, including as secondary 
to lumbosacral strain or adjustment disorder with depressed 
mood, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, June 
2005 and February 2008 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claim of 
secondary service connection, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  Additionally, in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/ 
supplement the record and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in April 2008.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  The Board notes that its January 2008 
remand asked the RO to secure medical records from Dr. A. K.  
A February 2008 letter requested that the veteran provide VA 
with VA Form 21-4142, Authorization and Consent to Release 
Information for Dr. A. K. and for any other non-VA doctor 
that had treated him.  The veteran did not respond to this 
letter and there is no indication that he did not receive it.  
It is also notable that in May 2004, VA sent Dr. A. K. a 
letter asking him to provide treatment records since January 
1998; Dr. A. K. did not specifically respond to the request 
for treatment records, but has provided summary statements 
explaining treatment he has provided to the veteran.  As the 
duty to assist is not a one-way street (see Wood v. 
Derwinski, 1 Vet. App. 190 (1991)) and VA cannot request 
further records from Dr. A. K. without the veteran's 
assistance, VA's assistance obligations are met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of hypertension may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.  
As the veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Board notes that the veteran's claims file does not currently 
contain his service treatment records.  In such a situation, VA 
has a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes 
a search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  As the 
veteran has not indicated that he was treated for hypertension 
during service, there is no reason to believe that a further 
search for alternate medical records would uncover pertinent 
information.  The crux of his claim has been that hypertension 
was related to other service-connected disabilities, rather than 
that it was related to service.  The Board notes that April 1975 
and August 1994 VA examinations did not diagnose hypertension and 
that blood pressure readings were within normal levels.  Dr. 
A. K.'s May 2006 letter indicates the veteran had hypertension 
since 1997.  Hence, the evidence is against a finding that 
hypertension was manifested in service or within one year of his 
service and there is no nexus evidence indicating that there is a 
relationship between his service and his current hypertension.  

The main theory of entitlement proposed in this claim is one of 
secondary service connection, i.e., that hypertension is related 
to the veteran's service-connected lumbosacral strain or 
adjustment disorder with depressed mood.  See Harder v. Brown, 5 
Vet. App. 183 (1993) (finding that a secondary service connection 
claim is separate and distinct from a direct service connection 
claim).

VA and private treatment records show the veteran has had 
hypertension diagnosed.  An October 2003 VA treatment record 
notes the veteran most likely had essential hypertension; March 
2004 and April 2005 VA treatment records note that the veteran's 
hypertension was uncontrolled because he was not taking his 
medication.  Additionally, a September 1974 rating decision 
established service connection for lumbosacral strain and a June 
2005 rating decision granted service connection for adjustment 
disorder with depressed mood.  Hence, what remains to be 
established for the veteran to substantiate his secondary service 
connection claim is that his hypertension was caused or 
aggravated by his service-connected lumbosacral strain or by 
service-connected adjustment disorder with depressed mood.  

The record includes both medical evidence that tends to 
support the veteran's claim that adjustment disorder caused 
or aggravated hypertension and medical evidence that is 
against his claim.  Evidence tending to support this theory 
of entitlement includes January 2006, May 2006, and September 
2007 letters from Dr. A. K.  Evidence against his claim 
includes an April 2008 VA examiner's opinion.  When 
evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dr. A. K.'s January 2006 letter states that he has treated 
the veteran since March 1998 and that his opinion is that 
depression was triggered by job stress and that hypertension 
is "definitely aggravated by his stress at work."  In a May 
2006 letter, Dr. A. K. noted that the veteran had been 
diagnosed with hypertension in 1997, that he injured his back 
during service, and that he had depression since October 
2002.  The veteran told Dr. A. K. that his job was too 
stressful; while he was working, each time he came for a 
blood pressure check-up, the readings were extremely high.  
Dr. A. K. noted that since he had stopped working his 
hypertension had been under control.  He provided the 
following opinion:

Based on my clinical observation of [the veteran] 
for eight years, I believe that his disability is 
job related and he just can not perform his 
duties in a useful and efficient man[ner] due to 
the stress on his job, which has been making his 
. . . Hypertension go out of control causing him 
to be hospitalized so many times.  His job is 
also causing his Depression.

A September 2007 letter from Dr. A. K. states that "his 
nervous condition may have contributed to aggravate his 
hypertension."

Dr. A. K.'s opinions are circuitous in their reasoning.  
Specifically, the January 2006 and May 2006 letters appear to 
relate the veteran's hypertension to job stress and indicate 
that this job stress also has caused the veteran's 
depression.  They do not directly opine that the veteran's 
adjustment disorder caused or aggravated his hypertension, 
but rather relate both conditions to stress.  The September 
2007 letter states that the veteran's nervous condition "may 
have contributed to aggravate his hypertension."  However, 
there is no rationale provided for this opinion.  The Court 
of Appeals for Veterans Claims (Court) has held that "a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Dr. A. K's conclusions are not 
supported with an analysis the Board could weigh against any 
contrary opinion.  These opinions do not provide sufficient 
detail and rationale to allow the Board to make a fully 
informed decision regarding the issue of whether the 
veteran's service-connected adjustment disorder with 
depressed mood caused or aggravated his hypertension.  See 
Stefl, 21 Vet. App. at 123.  It is also notable that it does 
not appear that Dr. A. K. reviewed the veteran's claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Furthermore, there is no requirement that 
additional evidentiary weight be given to the opinion of a 
medical provider who treats a veteran; both the Federal 
Circuit and Court have specifically rejected the "treating 
physician rule."  White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In contrast to Dr. A. K.'s opinion, the April 2008 VA 
examiner's opinion provides a clear rationale for his 
conclusion that hypertension was not caused or aggravated by 
adjustment disorder with depressed mood.  The examining 
physician reviewed the veteran's claims file and examined 
the veteran.  The diagnosis was well-controlled essential 
hypertension on oral medications with no functional 
impairment.  The examining physician provided the following 
opinion:

The veteran's hypertension (essential 
hypertension) is not caused by or aggravated by 
either his adjustment disorder with depressed 
mood or his lumbosacral strain.  Neither 
condition causes or aggravates essential 
hypertension.  The cause of essential 
hypertension is idiopathic meaning there is no 
known cause by definition.  Therefore by 
definition none of these conditions is correlated 
with essential hypertension.

This opinion explains the nature of the veteran's essential 
hypertension and that by its definition, the disability has 
no known cause.  See Stefl, 21 Vet. App. at 123 (finding that 
an examination report is adequate where it describes the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  The Board notes that 
in September 2008 argument, the veteran's representative 
argued that the VA examiner's rationale "lacked a scientific 
basis needed to buttress the conclusions reached."  The 
definition of essential hypertension is "hypertension 
occurring without discoverable organic cause."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 889 (30th ed. 2003).  As essential 
hypertension has been diagnosed, the medical definition of 
the term provides clear support for the VA examiner's opinion 
and rationale. 
In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the April 2008 VA 
opinion reflects a full review of all medical evidence of 
record, reveals a complete familiarity with the veteran's 
medical history, and is supported by detailed findings and 
rationale.  In contrast, Dr. A. K.'s opinions do not contain 
a clear rationale, are phrased in circuitous and unclear 
terms, and are not based on a review of the veteran's claims 
file.  Accordingly, the Board finds that the opinions of Dr. 
A. K. are of less probative value than the opinion by the 
April 2008 VA examiner and that the April 2008 opinion is 
persuasive of a conclusion that the veteran's hypertension 
was not caused or aggravated by adjustment disorder with 
depressed mood.

Regarding the veteran's claim that hypertension was caused or 
aggravated by service-connected lumbosacral strain, there is no 
competent medical evidence that supports such a relationship.  
The only evidence of record addressing such a relationship is the 
April 2008 VA examiner's opinion that hypertension is not caused 
or aggravated by lumbosacral strain.  As noted, this opinion also 
concludes that the veteran's essential hypertension "is 
idiopathic meaning there is no cause by definition" and that 
lumbosacral strain could not be correlated with essential 
hypertension.

At the September 2007 hearing and in several statements of 
record, the veteran stated that he believed the pain from his 
service-connected lumbosacral strain and/or his adjustment 
disorder were related to his hypertension.  However, the 
veteran's own statements relating his hypertension to these 
service-connected disabilities are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Here, the medical evidence is against a finding 
that hypertension was caused or aggravated by service-
connected lumbosacral strain; hence, the Board is precluded 
from making a finding to the contrary.
Hence, the preponderance of the evidence is against the claim 
that hypertension was caused or aggravated by service-
connected lumbosacral sprain or adjustment disorder with 
depressed mood and it must be denied.  


ORDER

Service connection for hypertension is denied.


REMAND

The January 2008 Board remand noted that the record revealed 
the veteran had not filed a VA Form 9, Substantive Appeal in 
the matter of service connection for hepatitis C.  As the 
Board has jurisdiction to adjudicate questions of timeliness 
and to dismiss any appeal over which it determines it does 
not have jurisdiction, the Board remanded the case to ensure 
that all procedural requirements were met and to notify the 
veteran that he had not submitted a Substantive Appeal.  A 
review of the record shows that the RO did not complete any 
of the actions requested by the January 2008 remand in 
conjunction with the timeliness of the service connection for 
hepatitis C claim.  In September 2008, the veteran's 
representative requested that the issue be remanded to ensure 
that the RO complete the January 2008 remand instructions.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As the RO has not 
complied with the January 2008 remand instructions, a further 
remand is necessary. 

Accordingly, the case is REMANDED for the following:

1.	The RO should take any steps necessary 
to close the case on the issue of 
entitlement to service connection for 
hepatitis C, including notifying the 
veteran and his representative of his 
appellate rights as to timeliness of a 
Substantive Appeal.
2.	If the veteran files a timely NOD on 
the issue of timeliness of a Substantive 
Appeal in the matter of service connection 
for hepatitis C, the RO should issue an 
appropriate SOC and notify the veteran and 
his representative that the matter of 
timeliness will be before the Board only 
if a timely Substantive Appeal is 
submitted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

















 Department of Veterans Affairs


